                    Case 3:16-md-02741-VC Document 2921 Filed 03/05/19 Page 1 of 3



  2001 M STREET NW                                                                           WWW.WILKINSONWALSH.COM
      10th Floor
                                                                                                          ___
WASHINGTON, DC 20036
                                                                                            A LIMITED LIABILITY PARTNERSHIP




                                                     March 5, 2019

    VIA ECF

    Hon. Vince Chhabria
    San Francisco Courthouse, Courtroom 4
    450 Golden Gate Avenue
    San Francisco, CA 94102

                   Re:    Hardeman v. Monsanto Co., No. 3:16-cv-00525-VC

    Dear Judge Chhabria:

           Consistent with the Court’s ruling on Plaintiffs’ motion in limine No. 2, see PTO 81 at 5,
    Monsanto respectfully requests leave to ask the following questions of its case-specific experts,
    Dr. Daniel Arber and Dr. Alexandra Levine. Monsanto expects that the answers to all of these
    questions will be brief.

    Dr. Arber:

         •         What, if any, role does Roundup play in your clinical practice as a pathologist?

    Dr. Levine:

         •         Have you reviewed the epidemiological literature regarding Roundup and NHL?

         •         Have you also reviewed Dr. Mucci’s report?

         •         Are you relying on Dr. Mucci’s explanation of the epidemiology to the jury so you can
                   focus on a discussion of Mr. Hardeman?

         •         Is Dr. Mucci’s analysis consistent with your own professional and clinical experience as a
                   practicing hematologist-oncologist?

         •         Based on your clinical practice, do you have an opinion on whether there is an association
                   between Roundup and NHL?

         •         What, if any, opinion do you have on whether Roundup is a risk factor for NHL?
        Case 3:16-md-02741-VC Document 2921 Filed 03/05/19 Page 2 of 3



   •   What, if any, opinion do you have on whether Roundup can cause NHL?.



                                                 Respectfully submitted,

                                                 /s/ Brian L. Stekloff___________

                                                 Brian L. Stekloff (pro hac vice)
                                                 (bstekloff@wilkinsonwalsh.com)
                                                 Tamarra Matthews Johnson (pro hac vice)
                                                 (tmatthewsjohnson@wilkinsonwalsh.com)
                                                 Rakesh Kilaru (pro hac vice)
                                                 (rkilaru@wilkinsonwalsh.com)
                                                 WILKINSON WALSH + ESKOVITZ LLP
                                                 2001 M St. NW, 10th Floor
                                                 Washington, DC 20036
                                                 Tel: 202-847-4030
                                                 Fax: 202-847-4005
Cc: Counsel of Record (via ECF)




                                            2
        Case 3:16-md-02741-VC Document 2921 Filed 03/05/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 5th day of March 2019, a copy of the foregoing was filed

with the Clerk of the Court through the CM/ECF system which sent notice of the filing to all

appearing parties of record.



                                                  /s/ Brian L. Stekloff___________




                                             3
